DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional NE-MRA (non contrast-enhanced magnetic resonance angiography) relies on inflow of blood to generate the required contrast (Para 0005).  The use of SMS (simultaneous multi-slice imaging) is attractive for accelerating data acquisition of NE-MRA techniques such as QISS (Para 0006).  However, it requires redesign of spatial and temporal application of magnetization preparation pulses to accomplish similar images in less time.  The invention of the Applicant is a redesign of the three magnetization preparation pulses: volume-selective venous suppression pulse, slice-selective background suppression pulse and spectrally selective fat suppression pulse.  The invention of the Applicant then uses the previously mentioned magnetization preparation pulses with SMS in order to accelerate data acquisition (Para 0006).  The result is an inventive technique that combines NE-MRA with SMS using suppression pulses that are modified such that the venous suppression pulse not only 
	The prior art fails to teach or suggest:
Claim 1: “applying (a) a volume-selective venous suppression pulse”, “applying…(b) a slice-selective background suppression pulse”, “applying a spectrally selective fat suppression pulse”, “performing a simultaneous multi-slice acquisition” and other intervening limitations.
Below are some examples of the deficiencies of the prior art:
Edelman et al. (U.S. Patent Application 2014/0200435 A1) – Edelman discloses applying an inversion pulse (Figure 4, Element 400), applying a saturation pulse (Figure 4, Element 402) and after a QITP (Figure 4, Element 404) performing fat suppression (Figure 4, Element 406).  The preparation pulses would suppress the background and venous signals (Para 0038 of the PGPUB).  
However, Edelman fails to teach the claimed preparation pulses with simultaneous multi-slice acquisition.  

Edelman et al. (U.S. Patent Application 2010/0268062 A1) – Edelman discloses a method for producing an image representative of the vasculature of a subject with a magnetic resonance imaging (MRI) system (Abstract).  In reviewing Claim 1, Edelman teaches acquiring a signal indicative of a cardiac phase of the subject and performing a pulse sequence that directs the MRI system to: 

apply an RF saturation pulse to a prescribed slab that is outside of the imaging slice, such that MR signals indicative of venous blood that flows into the imaging slice are substantially suppressed
wait a period of time during which no RF pulses are applied (similar to the quiescent time)
However, Edelman fails to teach the claimed preparation pulses with simultaneous multi-slice acquisition.

Kassai et al. (U.S. Patent Application 2007/0265522 A1) – Kassai teaches a magnetic resonance imaging (MRI) system comprising a scanning unit configured to repeatedly perform a three-dimensional scan and delay time from a triggering signal that is synchronized with a reference signal representing cardiac phase of an object being scanned (Claim 1).  Kassai teaches a sequence performing unit configured to perform a pulse sequence including a pre-sequence for applying an magnetization transfer pulse causing magnetization transfer effects in spins of the object and a data acquisition spin echo sequence performed after the pre-sequence for generating echo signals in response to a single excitation of the spins by an radio frequency (Claim 2).  
However, Kassai fails to teach the claimed preparation pulses with simultaneous multi-slice acquisition.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793